Citation Nr: 1314002	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  04-15 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for a skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, for the period prior to April 24, 2011.  

2.  Entitlement to an increase in a 30 percent rating for a skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, for the period since April 24, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2002 and July 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  The December 2020 RO decision, in pertinent part, denied an increase in a 10 percent rating for dermatitis of the hands.  

The July 2007 RO decision, in pertinent part, granted service connection and a noncompensable rating for squamous cell carcinoma (listed as squamous cell carcinoma, status post surgery with residual scars), effective February 7, 2003.  

In January 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's claims file.  

In March 2009, the Board, in pertinent part, remanded the issue of entitlement to an increase in a 10 percent rating for dermatitis of the hands.  

In March 2011, the Board, in pertinent part, recharacterized the issue on appeal (with respect to the Veteran's skin disorder) as entitlement to an increase in a 10 percent rating for a skin disorder, to include dermatitis and squamous cell carcinoma, and remanded the issue for further development.  

A May 2012 RO decision granted service connection for actinic keratoses with actinic damage, and increased the rating for the Veteran's service-connected skin disorder (listed by the RO as dermatitis and actinic keratoses with actinic damage, as well as squamous cell carcinoma, status post surgery with residual scars) to 30 percent, effective April 24, 2011.  Since that grant does not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In July 2012, the Board, in pertinent part, recharacterized and remanded the issues of entitlement to an increase in a 10 percent rating for a skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, for the period prior to April 24, 2011, and entitlement to an increase in a 30 percent rating for a skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, for the period since April 24, 2011, for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in July 2012, partly to contact the Veteran and request an updated VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for R. K. Ilowite, D.O.  The RO was then to request all records related to the Veteran's treatment for skin problems from Dr. Ilowite.  

In August 2012, the RO requested that the Veteran complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, in order to obtain treatment records from Dr. Ilowite.  The Veteran was notified that he might want to obtain the information himself.  

A November 2012 report of general information indicated that the Veteran reported that he was still receiving treatment from Dr. Ilowite.  The Veteran was requested to send in the VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, but it was noted that he stated that he would go to Dr. Ilowite and ask him to send the documents to the RO soon.  

A December 2012 report of general information noted that Veteran was asked whether he had authorized Dr. Ilowite to send the requested records.  The Veteran reported that he sent them to his representative.  

In December 2012, the Veteran's representative submitted a signed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. Ilowite, as well as a December 2012 statement from Dr. Ilowite, and photographs submitted by the Veteran.  The December 2012 statement from Dr. Ilowite noted that the Veteran had been seen in his office since January 2003.  Dr. Ilowite reported that the Veteran originally presented with significant solar elastosis and multiple actinic keratoses.  Dr. Ilowite stated that in the previous nine years, the Veteran had multiple actinic keratoses that were treated both with cryosurgery and topical 5-Fluorouracil cream.  It was noted that the treatment was uncomfortable and that the 5-Fluoroucil cream caused moderate to severe erythema and crusting.  Dr. Ilowite also reported that the Veteran had several skin cancers on his right hand and his left forearm that were treated surgically.  

Although Dr. Ilowite submitted a December 2012 statement, the RO did not obtain all records related to the Veteran's treatment for skin problems from Dr. Ilowite, as required pursuant to the Board's July 2012 remand.  Dr. Ilowite has specifically reported that he treated the Veteran for skin problems since January 2003.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development requested pursuant to the July 2012 remand has not been accomplished, the Board has no choice but to again remand the Veteran's claims in order to obtain all records related to the Veteran's treatment for skin problems from Dr. Ilowite.  

Additionally, the Veteran was last afforded a VA skin diseases examination in April 2011.  Since that time, the Veteran has been treated for his service-connected skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, on multiple occasions.  For example, an August 2011 VA treatment entry related an assessment of actinic keratoses, liquid Nitrogen times 20 to the scalp, face, upper extremities and trunk.  A subsequent May 2012 VA treatment entry indicated an assessment of actinic keratoses, liquid Nitrogen times 20 to the face and upper extremities.  The examiner noted that the Veteran was to use Efudex cream twice daily for three weeks on his upper extremities (post healing).  

The record clearly raises a question as to the severity of the Veteran's service-connected skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma.  The Board has no discretion and must remand this matter to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his skin disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  After securing the necessary release (VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs), obtain copies of the Veteran's reported treatment for skin problems since January 2003, from R. K. Ilowite, D.O.  

2.  Ask the Veteran to identify all other medical providers who have treated him for skin problems since February 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the severity of his service-connected skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

All signs and symptoms necessary for rating the Veteran's skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, must be reported in detail, including all information necessary for rating the condition under 38 C.F.R. § 4.118 , Diagnostic Codes 7801 to 7805, 7806, 7818, and 7833.  The examiner must indicate whether the Veteran required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  

The examination report must include a complete rationale for any opinions expressed.  

4.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

